DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/2/2020 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected to for not comprising a single paragraph in narrative form (i.e. current abstract appears to comprise conventional claim language (i.e. non-narrative) with multiple paragraph indents).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 50-52, 56-61, 68-73 and 80-82 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Foerster et al. (US 2010/0191283).
Foerster discloses (see Figs. 1A-9B) a suture anchoring system comprising the following claim limitations:
(claim 50) an anchor (46, Fig. 4A) comprising a body (54, Fig. 4A) and a movable element (62, Fig. 4A); and an actuation element (i.e. distal portion of rod 64 extending and held radially inward within plug 62 at crimp 122; Fig. 7A; [0086]) extending from the movable element (62), wherein applying a force to the actuation element (at 122) moves the movable element (62) within the body (54) of the anchor (46) (as shown in Figs. 7A-8B); and an inserter for deploying the anchor (46) in a hole formed in a bone (42) (as shown in Figs. 1A-2B), the inserter comprising a shaft (64, Fig. 4A) for releasably engaging the anchor (as shown in Figs. 2C-2D); and a force delivery mechanism (120, Fig. 7B) connected to the shaft (64) and connected to the actuation element (at 122) (as 
(claims 51, 60 and 72) wherein moving the actuation element (at 122) causes the movable element (62) to bind a suture to the anchor (46) (see Abstract and claim 1; as shown in Figs. 7A-9B; [0082]; suture expressly compressed by proximal movement of locking plug 62);
(claims 52, 61 and 73) wherein moving the actuation element (at 122) causes the movable element (62) to compress the suture, whereby to bind the suture to 
(claims 56, 68 and 80) wherein the force delivery mechanism (120) acts as a mechanical fuse and no longer delivers the force to the actuation element (at 122) when the force is greater than the maximum force ([0086]; force expressly limited/eliminated by severing of frangible point 120 at force load limit);
(claims 57, 69 and 81) wherein the actuation element (at 122) comprises at least one of a suture and a rod ([0086]; actuation element expressly comprises a rod crimped with plug 62 at location 122);
(claims 58, 70 and 82) wherein the force delivery mechanism (120) comprises a first portion and a second portion, wherein the first portion is designed to separate from the second portion when the force is greater than the maximum force, whereby separation of the first portion from the second portion ceases delivery of the force to the actuation element (at 122) ([0086]; force expressly ceased/eliminated by severing of frangible point 120 at force load limit wherein a first portion of the frangible point will remain with plug 62 and a second portion of the frangible point 120 will remain with proximally retracted rod 64);
(claim 59) an anchor (46, Fig. 4A) comprising a body (54, Fig. 4A) and a movable element (62, Fig. 4A); and an actuation element (i.e. distal portion of rod 64 extending and held radially inward within plug 62 at crimp 122; Fig. 7A; [0086]) extending from the movable element (62), wherein applying a force to the actuation element (at 122) moves the movable element (62) within the body 
(claim 71) an anchor (46, Fig. 4A) comprising a body (54, Fig. 4A) and a movable element (62, Fig. 4A); and an actuation element (i.e. distal portion of rod 64 extending and held radially inward within plug 62 at crimp 122; Fig. 7A; [0086]) extending from the movable element (62), wherein applying a force to the actuation element (at 122) moves the movable element (62) within the body (54) of the anchor (46) (as shown in Figs. 7A-8B); and an inserter for deploying the anchor (46) in a hole formed in a bone (42) (as shown in Figs. 1A-2B), the inserter comprising a shaft (64, Fig. 4A) for releasably engaging the anchor (as .

Claim(s) 50-54, 56-64, 68-76 and 80-82 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Del Rio et al. (US 2006/0106422).
Del Rio discloses (see Figs. 1-8 and 11-12) a suture anchor system comprising the following claim limitations:
(claim 50) an anchor comprising a body (12a, Fig. 1) and a movable element (i.e. distal portion of shaft 14 disposed within anchor portion 12a, Figs. 1-4); and an actuation element (i.e. portion of shaft 14 identified at the location in Fig. 8; i.e. just distal to frangible groove 58) extending from the movable element (i.e. distal portion of shaft 14 disposed within anchor portion 12a, Figs. 1-
(claims 51, 60 and 72) wherein moving the actuation element (i.e. portion of shaft 14 identified at the location in Fig. 8; i.e. just distal to frangible groove 58) causes the movable element to bind a suture (24) to the anchor (as shown in Figs. 5A-7; [0031]; pin 42 is a component of the movable element that binds/squeezes the suture to the anchor);
(claims 52, 61 and 73) wherein moving the actuation element (i.e. portion of shaft 14 identified at the location in Fig. 8; i.e. just distal to frangible groove 58) causes the movable element to compress the suture (24), whereby to bind the suture (24) to the anchor (as shown in Figs. 5A-7; [0031]; pin 42 is a component of the movable element that binds/squeezes the suture to the anchor);
(claims 53, 62 and 74) wherein moving the actuation element (i.e. portion of shaft 14 identified at the location in Fig. 8; i.e. just distal to frangible groove 58) causes the movable element (i.e. distal portion of shaft 14 disposed within anchor portion 12a, Figs. 1-4) to bind the anchor to the bone (as shown in Figs. 5A-5C and 11; [0026]; proximal retraction of shaft 14 causes wings 26 of the anchor portion to expand within a bone hole while simultaneously binding the suture to the anchor);
(claims 54, 63 and 75) wherein the body (12a) of the anchor is expandable (see Figs. 5A-5C), wherein moving the actuation element causes the movable element to expand the body of the anchor, whereby to bind the anchor to the bone (as shown in Figs. 5A-5C and 11; [0026]; proximal retraction of shaft 14 
(claims 56, 68 and 80) wherein the force delivery mechanism (58) acts as a mechanical fuse and no longer delivers the force to the actuation element when the force is greater than the maximum force (as shown in Figs. 5A-5C and 11; [0028]; upon reaching force load limit connection between actuation element and force delivery mechanism 58 severs and no more force is delivered to the anchor);
(claims 57, 69 and 81) wherein the actuation element (i.e. portion of shaft 14 identified at the location in Fig. 8; i.e. just distal to frangible groove 58) comprises at least one of a suture and a rod (as shown in Figs. 1-4, wherein actuation element is a portion of a shaft or rod);
(claims 58, 70 and 82) wherein the force delivery mechanism (58) comprises a first portion (i.e. fractured portion of groove 58 remaining on proximally retracting shaft 14 in Fig. 5C) and a second portion (i.e. fractured portion of groove 58 remaining on deployed anchor in Figs. 5C and 8), wherein the first portion is designed to separate from the second portion when the force is greater than the maximum force, whereby separation of the first portion from the second portion ceases delivery of the force to the actuation element (as shown in Figs. 5A-5C and 11; [0028]; upon reaching force load limit connection between actuation element and force delivery mechanism 58 severs and no more force is delivered to the anchor);
(claim 59) an anchor comprising a body (12a, Fig. 1) and a movable element (i.e. distal portion of shaft 14 disposed within anchor portion 12a, Figs. 1-4); and an actuation element (i.e. portion of shaft 14 identified at the location in Fig. 8; i.e. just distal to frangible groove 58) extending from the movable element (i.e. distal portion of shaft 14 disposed within anchor portion 12a, Figs. 1-4), wherein applying a force to the actuation element moves the movable element within the body (12a) of the anchor (as expressly shown in Figs. 5A-5C); and an inserter for deploying the anchor in a hole formed in a bone (see Figs.5A-5C and 12), the inserter comprising a shaft (14, Figs. 1-4; i.e. shaft portion 14 disposed proximal to groove 58) for releasably engaging the anchor (Figs. 5B-5C expressly show releasable engagement); and a force delivery mechanism (58) connected to the shaft (14) and connected to the actuation element (i.e. shaft portion 14 just distal to frangible groove 58), the force delivery mechanism (58) being configured to (i.e. capable of) deliver a force to the actuation element to move the movable element within the anchor (as shown in Figs. 5A-5C), wherein the force delivered to the actuation element is terminated if the force delivered to the actuation element reaches a pre-selected force regardless of the distance moved by the movable element (as shown in Figs. 5A-5C and 8; [0026]; [0028]; connection between actuation element and force delivery mechanism 58 severs expressly upon reaching force load limit for the frangible connection 58 regardless of distance traveled by movable element);
(claims 64 and 76) wherein the actuation element (i.e. portion of shaft 14 identified at the location in Fig. 8; i.e. just distal to frangible groove 58) is moved proximally to bind the anchor to the bone (as shown in Figs. 5A-5C and 11; [0026]; proximal retraction activates expansion of wings 26 of the anchor body 12a); and
(claim 71) an anchor comprising a body (12a, Fig. 1) and a movable element (i.e. distal portion of shaft 14 disposed within anchor portion 12a, Figs. 1-4); and an actuation element (i.e. portion of shaft 14 identified at the location in Fig. 8; i.e. just distal to frangible groove 58) extending from the movable element (i.e. distal portion of shaft 14 disposed within anchor portion 12a, Figs. 1-4), wherein applying a force to the actuation element moves the movable element within the body (12a) of the anchor (as expressly shown in Figs. 5A-5C); and an inserter for deploying the anchor in a hole formed in a bone (see Figs.5A-5C and 12), the inserter comprising a shaft (14, Figs. 1-4; i.e. shaft portion 14 disposed proximal to groove 58) for releasably engaging the anchor (Figs. 5B-5C expressly show releasable engagement); and a force delivery mechanism (58) connected to the shaft (14) and connected to the actuation element (i.e. shaft portion 14 just distal to frangible groove 58), the force delivery mechanism (58) being configured to (i.e. capable of) deliver a force to the actuation element to move the movable element within the anchor (as shown in Figs. 5A-5C), wherein the force is delivered to the actuation element (i.e. portion of shaft 14 identified at the location in Fig. 8; i.e. just distal to frangible groove 58) by moving the force delivery mechanism (58), wherein the .

Claim(s) 50-53, 56-62, 64, 68-74, 76 and 80-82 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by West, Jr. et al. (US 2002/0095180).
West discloses (see Figs. 18-23D) a suture anchor system comprising the following claim limitations:
(claim 50) an anchor (300, Fig. 18) comprising a body (340, Fig. 18) and a movable element (i.e. shaft 334 distal region shown from distal pointed end to aperture 313 in Fig. 18A); and an actuation element (i.e. shaft 334 intermediate region shown immediately distal to frangible connection 342 in Fig. 18A) extending from the movable element (as shown in Fig. 18A), wherein applying a force to the actuation element moves the movable element within the body (340) of the anchor (300) (as shown in Figs. 19-20B; [0090]-[0091]); and an inserter for deploying the anchor (300) in a hole formed in a bone (600, Fig. 20; [0089]-[0090]), the inserter comprising a shaft (i.e. shaft 334 proximal region shown proximal to frangible connection 342 in Fig. 18A) for releasably engaging the anchor (300) (as shown in Figs. 21-21B); and a force delivery mechanism (342, Fig. 18A) connected to the shaft and connected to the 
(claims 51, 60 and 72) wherein moving the actuation element (i.e. shaft 334 intermediate portion) causes the movable element (i.e. shaft 334 distal region) to bind a suture (310) to the anchor (300) (as expressly shown in Fig. 20B; [0091]);
(claims 52, 61 and 73) wherein moving the actuation element (i.e. shaft 334 intermediate portion) causes the movable element (i.e. shaft 334 distal region) to compress the suture (310), whereby to bind the suture (310) to the anchor (300) (as expressly shown in Fig. 20B; [0091]);
(claims 53, 62 and 74) wherein moving the actuation element (i.e. shaft 334 intermediate portion) causes the movable element (i.e. shaft 334 distal region) to bind the anchor (300) to the bone (600) (Figs. 19-21; [0089]-[0090]; proximal movement splays out/activates fingers 332);
(claims 56, 68 and 80) wherein the force delivery mechanism (342) acts as a mechanical fuse and no longer delivers the force to the actuation element when the force is greater than the maximum force (as shown in Figs. 18-23D; [0093]; [0095]; upon reaching force load limit connection between actuation element (i.e. shaft 334 intermediate region) and force delivery mechanism 342 breaks (i.e. like a fuse) and anchor 300 moves no more but force delivery element 342 on shaft 334 proximal portion may further continue to be moved/retracted proximally for removal subsequent to anchor deployment);
(claims 57, 69 and 81) wherein the actuation element (i.e. shaft 334 intermediate portion) comprises at least one of a suture and a rod (as shown in Figs. 18-23D, actuation element expressly comprises a portion of a shaft/rod);
(claims 58, 70 and 82) wherein the force delivery mechanism (342) comprises a first portion (i.e. fractured portion of frangible connection 342 remaining on proximally retracting shaft 334 in Figs. 20-23D) and a second portion (i.e. fractured portion of frangible connection 342 remaining on deployed anchor 300 
(claim 59) an anchor (300, Fig. 18) comprising a body (340, Fig. 18) and a movable element (i.e. shaft 334 distal region shown from distal pointed end to aperture 313 in Fig. 18A); and an actuation element (i.e. shaft 334 intermediate region shown immediately distal to frangible connection 342 in Fig. 18A) extending from the movable element (as shown in Fig. 18A), wherein applying a force to the actuation element moves the movable element within the body (340) of the anchor (300) (as shown in Figs. 19-20B; [0090]-[0091]); and an inserter for deploying the anchor (300) in a hole formed in a bone (600, Fig. 20; [0089]-[0090]), the inserter comprising a shaft (i.e. shaft 334 proximal region shown proximal to frangible connection 342 in Fig. 18A) for releasably engaging the anchor (300) (as shown in Figs. 21-21B); and a force delivery mechanism (342, Fig. 18A) connected to the shaft and connected to the actuation element (as shown in Fig. 18A; i.e. distal, intermediate and proximal portions of shaft 334 all initially connected), the force delivery mechanism (342) being configured to (i.e. capable of) deliver a force to the actuation element to move the movable element within the anchor (300) (as shown in 
(claims 64 and 76) wherein the actuation element (i.e. shaft 334 intermediate region) is moved proximally to bind the anchor (300) to the bone (600) (Figs. 19-21; [0089]-[0090]; proximal movement splays out/activates fingers 332); and
(claim 71) an anchor (300, Fig. 18) comprising a body (340, Fig. 18) and a movable element (i.e. shaft 334 distal region shown from distal pointed end to aperture 313 in Fig. 18A); and an actuation element (i.e. shaft 334 intermediate region shown immediately distal to frangible connection 342 in Fig. 18A) extending from the movable element (as shown in Fig. 18A), wherein applying a force to the actuation element moves the movable element within the body (340) of the anchor (300) (as shown in Figs. 19-20B; [0090]-[0091]); and an inserter for deploying the anchor (300) in a hole formed in a bone (600, Fig. 20; [0089]-[0090]), the inserter comprising a shaft (i.e. shaft 334 proximal region shown proximal to frangible connection 342 in Fig. 18A) for releasably .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 50-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17-33, 35-45, 47-56 and 58-68 of U.S. Patent No. 10,363,025. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets require similar limitations including an anchor assembly comprising an anchor and actuation element, and an inserter comprising a shaft and a force delivery mechanism wherein the force delivery mechanism is constructed limit the maximum force applied to the actuation element wherein moving the actuation element moves the movable element within the anchor body.  It is noted that claims to a species will anticipate claims to a genus.  See MPEP 2131.02(I).  Therefore the narrower species claims of U.S. Patent No. 10,363,025 will anticipate the broader genus claims of the present invention.

Allowable Subject Matter
Claims 55, 65-67 and 77-79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that these claims all remain subject to double patenting rejections which must be resolved before any of these claims may be rewritten in independent form and be in proper condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771